DETAILED ACTION
Status of Application: Claims 1-6, 8-18, 20, and 22-24 are present for examination at this time.  
Claims 1-6, 8-18, 20, and 22-24 are allowed.
The claims have been amended to embrace previously identified allowable subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 12/1/2020 has been considered (the sections in English) by the Examiner and made of record in the application file.
Examiner’s Amendments
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Sadiq Ansari on 9/24/21 and 10/12/2021.





provide a first allocation of spectrum to a User Equipment ("UE") establishing connectivity to a wireless network via a first Radio Access Network ("RAN") of the wireless network, wherein the first RAN supports a plurality of frequency ranges of radio-frequency ("RF") spectrum for use with a plurality of radio access technologies ("RATs");
determine access by the UE to a service;
determine a latency requirement of the service

provide, based on the latency requirement, a different second allocation of spectrum to the UE for use with a particular RAT of the plurality of RATs in exchanging messaging of the service with the first RAN, wherein the second allocation of spectrum uses a different portion of the RF spectrum than the first allocation of spectrum, and wherein latencies associated with the second allocation of spectrum are within closer range of the latency requirement than latencies associated with the first allocation of spectrum;
predict continued access of the service by the UE from a particular location outside a coverage area of the first RAN and inside a coverage area of a second RAN;
select the second allocation of spectrum for messaging exchanged between the UE and the second RAN based on the predicted continued access; and
transfer a state of the service from a first Multi-Access Edge Computing facility ("MEC") to a second MEC based on the predicted continued access, 
wherein the first MEC tracks the state of the service while the UE uses the second allocation of spectrum from the first RAN to access the service, 
wherein the second MEC provides a second amount of latency for services accessed via the second RAN, and 
wherein accessing the service with a first amount of latency provided by the second allocation of spectrum and the second amount of latency provided by the second MEC satisfies the latency requirement of the service. 
17.	(Currently amended) A method, comprising:
providing a first allocation of spectrum to a User Equipment ("UE") establishing connectivity to a wireless network via a first Radio Access Network ("RAN") of the wireless network, wherein the first RAN supports a plurality of frequency ranges of radio-frequency ("RF") spectrum for use with a plurality of radio access technologies ("RATs");
determining access by the UE to a service;
determining a latency requirement of the service

providing, based on the latency requirement, a different second allocation of spectrum to the UE for use with a particular RAT of the plurality of RATs in exchanging messaging of the service with the first RAN, wherein the second allocation of spectrum uses a different portion of the RF spectrum than the first allocation of spectrum, and wherein latencies associated with the second allocation of spectrum are within closer range of the latency requirement than latencies associated with the first allocation of spectrum;
predicting continued access of the service by the UE from a particular location outside a coverage area of the first RAN and inside a coverage area of a second RAN;
selecting the second allocation of spectrum for messaging exchanged between the UE and the second RAN based on the predicted continued access; and
transferring a state of the service from a first Multi-Access Edge Computing facility ("MEC") to a second MEC based on the predicted continued access, 
wherein the first MEC tracks the state of the service while the UE uses the second allocation of spectrum from the first RAN to access the service, 
wherein the second MEC provides a second amount of latency for services accessed via the second RAN, and 
wherein accessing the service with a first amount of latency provided by the second allocation of spectrum and the second amount of latency provided by the second MEC satisfies the latency requirement of the service. 
18.	(Previously presented) The method of claim 17, wherein the service is a first service, wherein the latency requirement is a first latency requirement, the method further comprising:
determining access by the UE to a second service after completing access to the first service;
determining a second latency requirement of the second service that is different than the first latency requirement of the first service;
providing a third allocation of spectrum to the UE for messaging of the second service that is exchanged with the first RAN based on the latency requirement of the second service, 

wherein latencies associated with the third allocation of spectrum are within closer range of the second latency requirement than latencies associated with the first allocation of spectrum or the second allocation of spectrum. 
19.	(Canceled herein)
20. (Currently amended) The method of claim 17, further comprising:

	updating the state of the service at the first MEC in response to the
UE accessing the service using the first allocation of spectrum from the first RAN; and

	updating the state of the service at the second MEC in response to
the UE accessing the service using the second allocation of spectrum from
the second RAN.
21.	(Canceled herein)
22.	(New) A device, comprising:
one or more processors configured to:
identify a User Equipment ("UE") that receives access to a particular service via a first radio access network ("RAN") of the wireless network;

select a particular allocation of spectrum for messaging exchanged between the UE and the second RAN based on the predicted continued access; and
transfer a state of the service from a first Multi-Access Edge Computing facility ("MEC") to a second MEC based on the predicted continued access, 
wherein the first MEC tracks the state of the service while the UE uses the particular allocation of spectrum from the first RAN to access the service, 
wherein the second MEC provides a first amount of latency for services accessed via the second RAN, and 
wherein accessing the service with a second amount of latency provided by the second allocation of spectrum and the first amount of latency provided by the second MEC satisfies a latency requirement of the service.
23.	(New) The device of claim 22, wherein the first RAN is associated with  first radio access technology ("RAT"), and wherein the second RAN is associated with a second RAT.
24.	(New)  The device of claim 22, wherein the one or more processors are further configured to:
update the state of the service at the second MEC in response to the UE accessing the service using the particular allocation of spectrum from the second RAN.



                                                       Allowable Subject Matter
Claims 1-6, 8-18, 20, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims: The closest prior art of record  "Autonomous Bandwidth Part Switching" US20200235898A1 by Loehr et al., "Channel Allocation" US20200128555A1 by Kreiner et al., "Policy Based Dual Connectivity Traffic Steering" US 20200092210 A1 by Thannerru et al., "Design Of Frequency Hopping Pattern For Unlicensed Internet-Of-Things System" US 20190052308 A1 by Niu et al., and “Method For Measuring Signal And Electronic Device Thereof” US2017002680 A1 by Kim et al., while disclosing the concepts of allocating spectrum to terminals using a plurality of Radio Access Technologies and gauging the latency of transmissions across those Radio Access Technologies, does not anticipate or in combination render obvious the latency measuring technique in combination as claimed by Applicant and the predictive model to combat/minimize said latency, specifically predicting continued access across two different Radio Access Networks (RANs) and then using Mobile Edge Computing to transfer messaging states from a first RAN to a second RAN wherein each RAN has a specific latency threshold that is met for the entire system  or the transfer does not occur.
 No one reference individually had the exact system or method envisioned by Applicant, nor could less than 4 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642